DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Claims 1-10, and 21 are drawn to an ultrasound diagnosis apparatus wherein a two-dimensional ultrasound scan is performed on a subject via an ultrasound probe and two-dimensional image data is generated based on the echo data acquired by the two-dimensional ultrasound scan, as described on page 9, para. 2 and page 12, para. 1.
Claims 11-20, and 22 are drawn to an ultrasound diagnosis apparatus wherein a three-dimensional ultrasound can is performed on a subject via an ultrasound probe and three-dimensional ultrasound image data is generated on the basis of the echo data acquired by the three dimensional ultrasound scan. Further, two-dimensional ultrasound image data is then reconstructed from the three-dimensional ultrasound image data, as described on page 9, para. 2, page 12, para. 2, and the last paragraph of page 2 continued onto page 3.
 The species are independent or distinct because each set of claims has a different feature in that for claims 1-10, and 21 a two-dimensional ultrasound scan is initially performed and for 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
Restriction for examination purposes as indicated is proper because all the species listed in this action are distinct for the reasons given above and there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species have acquired a separate status in the art due to their recognized divergent subject matter;
The species require different field search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
The prior art applicable to one invention would not likely anticipate or render obvious another invention;
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101, 35 U.S.C. 112(f), 35 U.S.C. 112(a), or 35 U.S.C. 112(b).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744.  The examiner can normally be reached on Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW W BEGEMAN/            Examiner, Art Unit 3793       
                                                                                                                                                                                     /KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793